Exhibit 10.2 MANAGEMENT AGREEMENT BY AND BETWEEN TEAM NATION HOLDING CORPORATION, INC. AND FIRST SOUTHWESTERN TITLE COMPANY OF CALIFORNIA THIS AGREEMENT is made by and between TEAM NATION HOLDING CORPORATION, a Californiacorporation ("TEAM NATION") and First Southwestern Title Company of California, a California corporation ('"FIRST SOUTHWESTERN TITLE") (collectively, the "Parties"). RECITALS A. FIRST SOUTHWESTERN TITLE is incorporated under the laws of the State of California and is a licensedunderwrittentitle company license, including the conduct of an escrow business, ln Alameda, Contra Costa, Los Angeles, Orange,
